Mr. Larry Norris, Director Arkansas Department of Correction P.O. Box 8707 Pine Bluff, Arkansas 71611-8707
Dear Mr. Norris:
This is in response to your request for an opinion on two questions concerning the calculation of parole eligibility for certain offenders under Act 825 of 1983. Specifically, your questions refer to the use of "C" or "D" felonies as "a prior felony incarceration for the purpose of determining the inmate's classification as a second, third or fourth offender under Act 825."
I must decline to issue an opinion on your questions in light of the long-standing policy of this office against issuing opinions on matters which are the subject of pending litigation. The questions you pose have been raised in two separate judicial proceedings. See Stout v. Norris,
CIV 93-463-3 (Jefferson County Circuit Court), and Harris v. Garrett,
LCIV 94-106-3 (Lincoln County Circuit Court). The policy is prompted, primarily, by the separation of powers doctrine. The issuance of an opinion by my office would amount to mere executive comment on issues which are properly pending before the judiciary. An answer to your questions will be provided by the judicial branch.
Sincerely,
WINSTON BRYANT Attorney General